                                                               Self-Represented Litigant




                                                                                               July 10, 2021




United States District Court of the Eastern District of Oklahoma
Judge Heil
PO Box 607
Muskogee, OK 74402


RE:      USA v Lowe
         6:2020-cv-00423-JFH


Dear Judge Heil,


I am a self-represented litigant who also has a pending case against Jeff and Lauren Lowe in Garvin County,
Oklahoma. The case involves the repossession of eight animals of mine which I had boarded at their zoo since April
2017. The animals I own which are being held from me are the two fisher cats or fishers, jackal, arctic fox, two
Virginia Opossums, an African-Crested Porcupine, and a red fox.


I had entered into two boarding agreements with different individuals. One was with Joseph Schreibvogel of the G.W.
Zoo in Wynnewood, Oklahoma. The boarding agreements 1 made with both Wynnewood Zoo and another individual
were done out of my own free will and there was no involvement by the USDA or any agency or department. The
animals were not seized, nor were they confiscated. When I turned to the USDA, I was told that the enforcement of the
terms of boarding agreements were civil matters and not something in which the USDA becomes involved.


After recognizing a series of abuses by licensing authorities in the timeframe of 2016-17, I became a public critic of the
USDA and the state agency which was also involved in the exotic and wild animal industry. Since then, I have
experienced a constant flow of retaliation from both the USDA and the state agency - all of which is secretive and
sometimes incorporates other people doing favors for the agency staff members.




                               3199 Walworth Road Walworth, NY 14568
                              tele: 315.538.85il6t ~raarrieleo1Sogmail.com
                                                              Self-Represented Litigant




giving me another opportunity to pick up the animals) while the USDA worked on terminating my license so I couldn't
get my animals back. My license was terminated in February 2021.


However, ownership of the animals has nothing to do with whether or not I have an Exhibitor's license through the
USDA. Federal law allows for a private collection of animals in which the owner need not be licensed in order to
possess them .. 9 C.F.R. § 2.l(a)(l)(vii)(3)(iii) states: "The following persons are exempt from the licensing
requirements under section 2 or section 3 of the Act: ... Any person who buys animals solely for his or her own use or
enjoyment and does not sell or exhibit animals or is not otherwise required to obtain a license." Elsewhere in literature
and the regulations the USDA refers to such a group of animals as a "private collection". Legally, I am allowed to have
them so long as I don't use them for any activity, such as exhibition, which is regulated.

The main thing I've learned in the shady industry of exotic and wild animals is how poor the enforcement is of the
regulations since it relies on favoritism resulting in a wide disparity of treatment in which some people are never held
accountable and may conduct themselves above the law while others arc overly accountable.


A more serious situation involved both the court and defense counsel claiming the defendants were not in possession of
my animals.     Defense counsel went even further and stated they were never in possession of them. Both defense
counsel and his clients made this statement under oath. There is substantial evidence to prove these allegations are not
true.


It has also come to my attention that USDA staff members have been misrepresenting the laws by stating that I need a
license for mere possession when I do not. As you know, this is why the Lowes have been able to stay in possession of
the animals they have currently since they claim to be keeping them as a private collection. If they can possess such
animals, so can I in the state of Oklahoma.


I should also be treated like the Lowes in reference to any seizure taking place upon court order and not the secret
games the USDA staff, courts and defense attorneys have been playing. The laws exist in order to protect the rights of
everyone. Unfortunately, since the government refuses to use the legal process and disclose details concerning their
intentions according to the law, my rights have not been protected and have, in fact, been violated over and over while
also being denied redress or being retaliated upon when I do make an attempt to address the situation with an a
different authority or the courts.
I read in the last Notice from the USA that they feel they are not in a position to ascertain ownership at this time, and
they state they should be awarded the animals. I respectfully request my animals not be awarded to the federal
government and awarded to me so I can get them healthy and happy again.




                                3199 Walworth Road Walworth. NY 14568
                               tele: 315.538.&,.l62 ~f~arrieleo15ogmail.com
                                                                  Self-Represented litigant




 The USDA has manipulated my license and other details regarding my licensing and animals, and I don't trust them.
 Two weeks prior to the USDA ALJ's decision to terminate my license, I I caught them changing details in my
 inspection reports making them look worse presumably in preparation for the ALJ's decision. These alterations were in
 direct violation of the USDA's own rules.


 Furthermore, the USDA is misrepresenting my facility and the regulations since they know the courts will defer to
 them. Such deference has caused the agencies to take advantage of the practice of deference to administrative agencies
 by fabricating testimony and evidence. I have evidence of the USDA doing exactly that with another animal of mine
 which is not involved in the case at bar; that is, USA v Lowe.


 I plead to the court for the repossession of my animals and ask the court to award me repossession of them so I may put
this chapter of my life in the past and get the animals the care they need, including veterinary attention. I have a
regular veterinarian who is familiar with my animals who can assess them for illness and injuries and treat such
accordingly. She can also vouch for my quality of care for my animals. She has known me for almost ten years.


I am moving out of New York State and ask the court to allow me to start over with my animals. I love and miss them
dearly. Once my animals are given to the federal government, I will undeservingly lose them forever.


Please find enclosed information regarding my ownership of the animals as well as information regarding the case I
have pending against the Lowes for the return of the animals.


 Had the USDA not covertly interfered with my case, I would have had my animals returned to me and they would not
be suffering. I would be happy to acquire a letter from my veterinarian vouching for the good quality care I give them.
Please, Judge Heil, help my animals find their way back to me.




                                                                                           ~
STATE OF NEW' YORK
WAYNE COUNTI




                                                                                             Carrie M. Leo




                Ul.'R!H FIV(Ot.
        Ho1.uy Publl( • St•tt> nf Nt-w Vetk
               HO. OTFS'fUS)l Ott
           Qwl,fi~ in W1t.';tWt-(y
      Mt C~mitJlCI\ £:,;pit<!-11\ll)', tJ, 20l2




                                    3199 Walworth Road Walworth. NY 14568
                                   tele: 315.538.83~ef3aal'rieleo15ogmail.com
             Facebook Messenger conversation
with Joseph Maldonado-Passage showing boarding agreement.
                                                                                                       Page 1/8


                                    FACEBOOK CONVERSATION
 1

 2

 3   Conversation Information
 4

 5
     Joseph A Maldonado-Passage
 6   Options
 7   Search in Conversation
     Edit Nicknames
 8   Change Color
     Change Emoji
 9   Notifications
10   Shared Photos

11   Messages

12

13

14   Joseph A Maldonado-Passage
     You were friends on Facebook
15
                                               02/02/2017 3:00PM
16

17
     no it did not make it
18
     Carrie
19   you meaj you didn't get my post?
20

21
     yes
22
     Carrie
23   I will resend. I just need your opinion your advice.
24

25
     Carrie
26   Joe I need your advice again on something. The zoning dept is giving my parents
27   (landowners) and therefore me who owns the wildlife business on the property basically an
     ultimatum. Zoning says that my parents and I have to agree to shrinking the land used to 400
28   sq ft. We have 2.5 acres and may barely use an acre and most of it is just open space partially
     fenced in to give my animals more room. Zoning is basically saying I can't have any animals
     long term and can only rehab rabbits and squirrels. If my parents and I don't sign the
     agreement, they are going to go back and levy huge fines from the time I was suppose to have
     permits for the fencing and structures . This seems like we all are going right back to square
     one where we were months ago. They also said they would dismiss all of the violations of
     mine and parents if I let the USDA inspect and I'm assuming it's letting the USDA act any


     DEFENDANT'S NAME
                                                                                                       Page 2/8Pa


                                FACEBOOK CONVERSATION
 1

 2
     way they want and bringing in anyone they want like law enforcement. I'm never allowed in
 3
     the talks between my parents and the zoning dept cuz they say it's because of my parents
 4   being the property owners. My lawyer ended up betraying me too. You are like the only
     person who knows enough about the system who can give sound advice. So I hope you don't
 5
     mind my asking questions. I just don't how far should I let these guys go,
 6   Carrie
 7   Can they really do all of the things they are doing esp threatening my parents with exorbitant
     fines if they don't tell me to give up all of my business?
 8
     I've written up over four pages of violations committed by the authorities concerning this case
 9   from denying me an adjournment for the first appearacnce as i wasn't able to retain counsel,
     therefore i was denied counsel
10
     to telling me I cannot have my permanently owned animals because we are in a residential
11   area (actually its Agricultural/Residential) with less than five acres. There are no ordinances
12
     stating this has to exist in order to have exotics.
     I really believe they are trying to prevent me from breeding because the town and DEC are in
13   cohoots.
14                                            02/09/2017 6:31PM

15   Carrie

16
     Joe, do you have a way of taking my animals temporarily?
                                              02/09/2017 7:42PM
17

18

19   what kind
20   Carrie
     4 foxes, 1 jackal, 1 badger, 2 fishers, 2 African porcupines, opossums, woodchuck, and
21   squirrels. The last few I can probably take with me wherever I am going. Unless I could work
22   for u at your zoo if u have some place for me to stay.
23   Carrie
     My parents are allowing the town to force me to keep all of my animals within a 400 sq ft
24
     My attorney betrayed me ... he keeps threatening my parents (he's their atty too) with huge
25   fines even though our side has never been heard and the two charges they have aren't even
     true.
26
     They are allowing themselves to be pressured into signing the agreement that none of us can
27   use any more than a 409 sq ft area.
     To me, that's so illegal and unethical
28
                                              02/09/2017 11:32PM




     Move here
     Carrie




     DEFENDANT'S NAME
                                                                                                             Page 3/8


                                   FACEBOOK CONVERSATION
 1

 2
     Yeah that's what I would end up doing but need way to provide for my animals and earn
 3
     money
 4
                                                   02/10/2017 10:15AM
 5

 6
     I will pay you to work and the zoo will pay to care for the animals in order to put them on
 7   exhibit
 8

 9
     Try to find a photo of you send one please
10
     Carrie
11   a photo of what?
12

13
     You so I know who im talking to
14   Your animals are awesome
15   Carrie
     Thanks
16

17

18   I would have to get intry permits for the native animals
19   Carrie
     Ok ... I'd like to maintain ownership of them
20

21

22

23

24

25

26

27

28   You invited Joseph A Maldonado-Passage to Messenger.
     Sending messages is fast and more fun on Messenger. Get a link sent to your phone to install the app.



     You will i just put them on my permit
     Carrie
     Ok I would need a written agreement to reflect that


     DEFENDANT'S NAME
                                                                                                  Page 4/8


                                   FACEBOOK CONVERSATION
 1

 2
                                               02/10/2017 11:46AM
 3
     Carrie
 4   Here I am ...
 5

 6

 7

 8

 9

10

11

12

13

14
     Hate that picture of me ...
15
     But at least you have one now
16   WhAt would I be doing at your zoo?
17

18
     we pretty much all do everything, animal care, diets, build, tours, etc
19
     Carrie
20   Awesome it's exciting to think about working at a zoo
21   Would you like to have a resume or some background on me? I'm an open book at least to you
     and a few others
22   I don't trust too many people
23

24
     no thats ok, but when you make up your mind I will need at least a week or so to file for
25   permits
26   Carrie
     Why are you so trusting?
27

28
     I built this place to give people a second chance in life, that is what my brother did for
     everyone before he got killed.
     Carrie
     Wow! You are too good to be true ... thank God you are
     Would my animals be able to be housed close together so I can keep my "zoo" together?



     DEFENDANT'S NAME
                                                                                                     Page 5/8


                                 FACEBOOK CONVERSATION
 1

 2

 3

 4   we can do the best we can, but this place is huge and heated building animals are in other
     areas than others
 5
     Carrie
 6   Ok which ones are those?
 7   Carrie
     I think I want to make this move Joe. I've been dreaming of getting out of the situation I've
 8
     been in for years and I think I would be foolish not to leave when I have a job and place for
 9   my animals. Let's do it!
10
     With you putting the animals on your license, does NY have to know anything about them?
     I'm afraid they are going to try and take the animals before I can leave the state
11

12
     no just dissapear
13
     I need a list so I know what I have to file for
14

15
     just know I am 100% business, I run 110 mile an hour around here to keep this place a float
16
                                                02/10/2017 2:23PM
17
     Carrie
18
     110 mile an hour?
19
                                                02/10/2017 4:25PM
20

21
     running a zoo this large, yes I run 110 miles an hour
22
                                                02/10/2017 6:35PM
23
     Carrie
24   ok so it's fast paced I understand
25   I have to have knee surgery before I move out there
     Do you have any wildlife rehabilitation services out there?
26
     I mean do you offer that as a service at your zoo ?
27                                              02/10/2017 8:24PM
28


     They don't allow zoos to do that here
     Carrie
     Ok
                                                02/10/2017 10:31PM




     DEFENDANT'S NAME
                                                                                                          Page 6/8


                                   FACEBOOK CONVERSATION
 1

 2
     Carrie
 3   Would I be able to breed my animals?
 4                                             02/11/2017 11:57AM
 5   Carrie

 6
     I'm still trying to consider last minute attempts here to get along with the town. just wanted to
     let you know so you don't think I'm playing games. I just want to see if I try everything, where
 7   it gets me. I think I already know but hey, can't hurt right?
 8                                             02/11/2017 11:04PM

 9

10
                                               02/12/2017 2:56PM
11
     Carrie
12
     Hey I will have to transfer my animals to you ASAP if you are still willing ... 3 red foxes, 1
13   arctic fox, 5 opossums, 2 eastern gray squirrels, 1 badger, 2 fishers, 1 jackal, 2 African crested
     porcupines. Would I be able to breed these guys? If so, I will give you a percentage as it's only
14
     fair.
15   Carrie
16   I would like to get the animals transferred ASAP. My parents are not on my side and I just
     want to be away from them and keep them away from my animals. I hate this fucking state.
17
     Carrie
18   I may have a western coyote too but not totally sure about that
19                                             02/13/2017 3:19AM
20   Carrie
21   I made a mistake with the foxes. I have four now with a possible fifth.

22                                             02/13/2017 9:48AM

     Carrie
23
     I guess I'm worried about NYS going after my animals and with them possibly knowing I
24   know you they may just look up what animals you recently got licensed for, I'm worried that
25   the USDA will as well.
     I know you have to license them but is there a way to do so more discreetly?
26
                                               02/13/2017 12:55PM
27

28
     NYS cant touch me in Oklahoma once the animals are here
     Carrie
     No but I can get in trouble


     not if you live in oklahoma

     DEFENDANT'S NAME
                                                                                                      Page 7/8


                                FACEBOOK CONVERSATION
 1

 2
     Carrie
 3   Well see the badger isn't mine technically he was imported as a non-releasable from a rehab
 4   center in the state of Washington. Couldn't the USDA or state of OK pull him out of my
     custody if I didn't follow the. Proper procedure of transfer out of NYS ?
 5
                                               02/15/2017 8:14PM
 6
     Carrie
 7   Hey joe, do you need permits for ranch foxes and the jackal? I'm asking cuz perhaps those can
 8   be moved sooner than the others.
     Someone let two of my foxes go luckily I got them back right away
 9
                                               02/16/2017 10:17AM
10

11

12
     wont need permits for them
                                               02/16/2017 11:49AM
13
     Carrie
14
     Ok when is a good date for you for transport?
15   The earliest I can do it is two weeks from now. Then anytime thereafter.
16                                             02/16/2017 12:55PM

17

18
     are you bringing them? I am good when ever
19   Carrie
20   well, if i bring them, it will take me 21+ hours to drive there, plus only a few can come at a
     time. However, I can't afford a transporter and to be honest, i've already had two real bad
21
     experiences when i did have money for one a year or so ago.
22

23
     so are you asking me to fund and drive to NY to move just two of your animals then have to
24   move more later?
25   Carrie

26   No sorry
     I'm trying to say that because I'm transporting them, I can only bring a few in a single trip.
27   Sorry .... I didn't explain things well.
28   The people whom are giving me the coyote would like to see the enclosure she will be in. Do
     you mind sending me the pic of the enclosure?
     Carrie
     Do you think this will happen?
     http://m.humanesociety.org/news/press_releases/2011/10/oklahoma_exotic_regulation_10211
     1.html



     DEFENDANT'S NAME
                                                                                                             Page 8/8


                                  FACEBOOK CONVERSATION
 1

 2
     The HSUS Renews Call for Oklahoma to Pass Law to Ban Dangerous Exotic Pets : The Humane
 3
     Society of the United States
 4   The Humane Society of the United States is calling on Gov. Mary Fallin to issue an emergency order or
     otherwise direct the state wildlife agency to immediately adopt regulations or undertake a rulemaking
 5   process to address private possession of inherently dangerous wild animals.
 6   humanesociety.org

 7
                                                  02/18/2017 12:12PM
 8
     Carrie
 9

10   Incident at tiger show causes firestorm on social media; Trainers deny tigers escaped
     Some people who watched Wednesday night’s tiger show say 'yes' and shared their fear on Facebook. But
11   the tiger’s trainer denies an animal ever got loose.
12   wptv.com

13
                                                  02/23/2017 9:58AM
14
     Carrie
15
     Joe, if I compensate you would you be willing to transport my animals ASAP?
16
     Carrie
17   2 more of my animals have been targeted ... one dead. If you can't make it, I will have to
     figure out transport down to your facility ASAP.
18
                                                  02/24/2017 10:13AM
19

20

21   I do not have the staff to leave
22   Carrie
     Ok I will figure it out. I didn't want to ask you because even if you did have the staff, it's just
23   one more thing for you. However, I was at my wit's end. I think we have someone messin'
24   with the animals.
     Carrie
25
     I'm tentatively scheduling Monday to start the drive down. It's a 21 hr drive
26   Please let me know if that's ok for you. The earliest I would be at your place would be
27   Tuesday morning
     I may have to reschedule the trip if I can't set the remaining animals up well enough for me to
28   leave. But I will keep you updated. First trip is three foxes, two fishers and possibly the jackal.
                                                   02/25/2017 3:17PM

     Carrie
     Joe I probably won't be able to come on Monday. I had forgotten i have tickets to settle first.
     Soon after I do I may rent a van and bring all of the animals down at once if you are ok with



     DEFENDANT'S NAME
Another Facebook Messenger conversation
                                                                                          Page 1 of 7

1                               FACEBOOK CONVERSATION
2

3

4                                              03/28/2017 6:22PM

5    Carrie
     Hey do you have a few minutes for me to call you
6
                                               04/14/2017 3:15PM
7    Carrie

8
     Hey Joe, I've been trying to get ahold of you I'm not sure if u r getting my messages.
     However things have gone from bad to worse, my parents turned on me and took my car and
9    everything inside of it without my knowing. I have no transportation, no money and I think
     they are going to call the authorities to seize my animals.
10
     I don't have anyone to turn to. If you happen to know of anyone my way that may be able to
11   help, please let me know.
                                               04/15/2017 8:40PM
12

13
     First of all I hate drama second of all I just buys people that can't make up your mind you
14
     either want help or you don't if you do I'll help you if not find something else to do
15                                             04/16/2017 3:27AM

16   Carrie
     I never had a change of mind. And this drama is not caused by me. It's simply out of my
17
     control. I spoke to you about it so you knew what was going on. Right now, everyone is acting
18   against me and trying to keep me down. I never expected my parents to be apart of that but
     they are and everything I have either has been taken or in jeopardy of being taken. I'm still
19   fighting the charges and not taking any deal. If I lose my licensing, I'm done in this field. So,
     I'm just being upfront with you so you know what my intentions are. Right now. I'm paralyzed
20
     by lack of resources to get from point A to point B. Trying my best here.
21                                             04/16/2017 5:30PM

22   Carrie
     Hi Joe, here's a list of the animals: 1 jackal, 4 foxes (4 1-week old pups with mother), 2
23   fishers, 1 African crested porcupine, 1 badger, 2 Virginia Opossums. I'd like to bring down a
24
     few more animals in a few months when I come down to move to the state. Would you be
     able to accommodate them at that time? They would be 2 more Virginia Opossums, 2-3 gray
25   squirrels, 1 groundhog. Thanks so much. My address is: 3199 Walworth Rd., Walworth, NY
     14568. Do you want gas money or any fee? I have to stay here in NY until the legal stuff is
26   resolved. Once I can, hopefully in a few months as I mentioned earlier, I will be down there. I
27
     can work for you but I have to talk to you when you are here so you know the whole story and
     why I did change my mind on that. But I will talk to you about it. My phone is 315.310.5376.
28   If at all possible, Tuesday after 12p would be the best time to load the animals as my parents
     DEFENDANT'S NAME
                                                                                             Page 2 of 7

1                                FACEBOOK CONVERSATION
2
     are typically out of the house and the least they know the better. If you can't do that then that's
3
     fine. I just wanted to also make sure that I'm maintaining ownership of all the animals that are
4    coming to you from my possession although you will be putting them in your USDA license.
     There's a short agreement my attorney is pressing for me to sign with you, if you are ok with
5    that. Thanks again! I owe you one!
6

7    gas money would help out yes or at least some
8    Carrie
     Ok can you estimate the cost?
9

10
     getting that
11
     Carrie
12   Do you think I should keep vixen and her babies here for now or do you think she and the
     pups would be ok with the transfer and change of environment?
13

14
     should be ok to move. If I do this I am doing it all at once
15
     Carrie
16   Of course, any animals left behind I will bring g down myself as I mentioned earlier
17                                              04/17/2017 3:38PM

     Carrie
18
     How is everything? Are u ok with directions?
19                                              04/17/2017 5:50PM

20

21   They want 1400 to transport how much can you afford
22                                              04/17/2017 7:05PM

23   Carrie
     holy shit!
24   Is this a transport biz?
25

26   yes
     by the time I pay a driver and fuel it would be about the same
27
     Carrie
28
     DEFENDANT'S NAME
                                                                                            Page 3 of 7

1                                FACEBOOK CONVERSATION
2
     I've had two super bad experiences with transport companies.
3
     I wish I a way to rent sn extra-large SUV for $50/day
4    I'm lucky if I could give $100 and I can't ask you to foot that bill
     I feel like I'm imposing already
5
     Carrie
6    In trying to find someone to help me rent a vehicle and drive down
7                                              04/18/2017 12:18AM

8

9    Give me 48 hours to raise the money just don't say anything on that post. We don't want
     Carole knowing who
10
     Carrie
11   what would she do if she found out?

12

13   Just exploit you on her website for money saying how bad you are. That's how she does all of
     us
14
     Carrie
15   wow! Well I shouldn't be too surprised. I've already had people do that to me
     Have you ever represented yourself in court?
16
                                               04/18/2017 11:34AM
17

18
     all the time
19
     Carrie
20   Is it difficult? I've looked high and lo and no atty wants to even accommodate me with a
     payment plan. So I have no choice. The atty i did hire for very little really did us bad.
21   I've had a lot of egregious civil rights abuses throughout all of this. The judge, the court,
     zoning dept, DEC of course, are crooked and now my parents are on their side which breaks
22
     my heart.
23   I feel like I'm in the twilight zone. A week from today I lose everything remaining
     Have you filed a motion for dismissal of the charges?
24
     I'm going to try that but it's pretty dumb that I have to make my case for it in front of the same
25   judge who is screwing me over.
     Carrie
26
     So, I don't want to let you in on any drama, but I do want to keep you updated. I woke up to
27   this today ...

28
     DEFENDANT'S NAME
                                                                                          Page 4 of 7

1                               FACEBOOK CONVERSATION
2

3

4

5

6

7

8

9

10

11
     Looks like my fencing and enclosures are gonna be torn down and thrown in the dumpster. I
12   was told that everything is coming down. I hope my parents didn't mean today.
                                               04/18/2017 2:00PM
13

14

15
     So what about the animals
     I am putting the people on the road today and if I pay 1400 to do this and the ani8are not there
16   I'm going to be pissed off like you wpu5not believe
17   Carrie
     Would you stop that! I have never nor would I ever do that ... there was some type of
18   miscommunicationBetween us where you thought I kept changing my mind. I just couldn't get
     transport. I still have to clear up my license
19
     I had to call the police
20   They were taking my things and throwing them out
     Trust me ... the animals will be here
21   But I think my parents want them seized and euthanized as they've been talked into blaming
     me for all of this crap
22
                                               04/18/2017 3:53PM
23
     Carrie
24   Sorry for the drama above. Thank you so much for what you are doing. You are the only one
     in my life who went out of your way to help me save my dream. I owe you big.
25

26
     they are on the road right now heading your way
27
     Carrie
28   Ok
     DEFENDANT'S NAME
                                                                                           Page 5 of 7

1                                FACEBOOK CONVERSATION
2
     I wanted to explain to you about working for you
3
     I would love to work at your zoo but I was talking with someone who worked for you
4    She said a lot of good things about you and your care did the animals
5

6    trust me I am strick as shit, the care of my animals come first
     who was it
7
     Carrie
8    But that the work is hard (which I would expect) but that once someone slows down even a
     little bit or has an "off" day.
9
     I don't remember the name
10   Laundell of something like that I think
     It was awhile ago. Anyways I do have physical problems where my energy and range of
11   motion won't be as ample as if is on another day. I have days when I'm in very little pain and I
     can work along and get a lot done
12
     But then there are days I'm in a lot of pain and I'm slower but can still get things done
13   Just not as much as when I'm feeling better
14   Carrie
     If you are ok with that, I'd be happy to work at the zoo. I would love nothing more than to
15   learn the care for animals like big cats, hyenas, etc. that I never thought I'd even be able to be
     in the presence of much less take care of on a routine basis. But I also don't want to disappoint
16
     you and get fired either .
17

18   no one knows pain and being sick more than me trust me
19   Carrie
     Oh I believe it
20
     I also have other skills you might need as well and perhaps I can do a combination of things
21   What do you think?

22

23   lets cross that bridge later, tryin g to get this crew your way
     Carrie
24
     Okie doke
25   If they need help with directions or anything else, my phone is 315.310.5376
     They can text or call
26
                                                04/18/2017 7:32PM
27
     Carrie
28   What time did the bus leave?
     DEFENDANT'S NAME
                                                                                          Page 6 of 7

1                                FACEBOOK CONVERSATION
2
                                               04/19/2017 9:40AM
3
     Carrie
4    do you need more carriers?
     If so, I can send the animals in mine and you can keep them
5

6
     yes
7
     Carrie
8    Ok most if not all will be plastic.
9

10   ok, have yu heard from the transport people
11   Carrie
     Yes I'm confirming ETA now
12

13
     Carrie
14
     ETA still noon
15   I'm gonna start getting animals into carriers but a few may take a bit. Are you on s time
     crunch at all with them getting back to you?
16
     Carrie
17   Also can you acknowledge that although the animals are being transferred to your zoo, I still
     own them?
18
     My attorney is getting on my ass!
19                                            04/19/2017 11:40AM

20

21   yes they are yours and what ever time you take to load it takes
22   Carrie
     Ok I just wanted to make sure there was no schedule to keep
23
                                               04/19/2017 4:12PM
24

25
     Call me now
26
                                               04/20/2017 3:06PM
27   Carrie
     how did things go?
28
     DEFENDANT'S NAME
 Photocopy of Verified Affidavit Written by Joseph
Maldoando-Passage (Schreibvogel) confirming terms of
                boarding contract
     1 0.   I submitted a request to Oklahoma State for the proper authorization and import permits for
            Ms. Leo's animals.

    11.     I received consent from the Defendant, Jeffrey A. Lowe, to bring the animals into the Park
            and exhibit them.

     1 2.   I raised funds for the transport of the Plaintiffs animals which was $ 1 60 0 .0 0 . Ms. Leo
            provided me with a promissory note (si g n ed by her) ofrepayment of the amount needed to
            transport her animals as she was maintaining title over them.

    13.     On April 1 9 , 2 0 1 7, I contracted with M&J Exotic Transport from Memphis, TN to pick up
            the animals from Ms. Leo's facility in New York on Walworth Road, Walworth (township
            of Macedon 145 0 2 ) and bring them to the Greater Wynnewood Exotic Animal Park.

    1 4.    [ verified with Ms. Leo that the animals remained under her ownership in a facebook
            message dated April 1 9 , 2 0 17 - the day of the transfer of the animals.

    1 5.    The species of animals transported from Ms. Leo's Facility in Walworth, NY to the Park in
            Oklahoma were as follows: 1 female black-backed jackal, one pair of Virginia Opossum (1
            male, 1 female), 1 male red fox, 1 female Arctic fox, 1 male African Crested Porcupine and
            1 male fisher cat or "fisher".


    1 6.    The animals successfully arrived to the Park on April   20, 2017     and were housed inside the
            Park.

    17.     Ms. Leo consistently kept in touch with me for updates about the welfare of her animals
            and her plans on moving down to Oklahoma from New York State.

    18.     The agreement or contract to which I am attesting in this Affi


       DATE:    - -        ;- _      , 2 0 19



I am the attorney retained to represent Joseph A. Maldonado-Passage in a separate case unrelated to the
one noted in the caption of this Affidavit. I attest to the authentication of my client's signature below.


Witnessed by:                                                  Dated:   ------              , 2 0 19




                      Printed Name of Attorney Signing Above



                                                                                                   RECEIVED
                                                                                                       JUN 1 0 2019
                                  Affidavit, Witness-Joseph A. Maldonado-Passage               P age   I 1/3


                                                   02/09/2017 6:31PM

Carrie
Joe, do you have a way of taking my animals temporarily?
                                                   02/09/2017 7:42PM




Carrie
4 foxe s, 1 jackal, 1 badger, 2 fishers, 2 African porcupines, opossums, woodchuck, an d squirrels.
The last few I can probably take wi th me wherever I am going. Unless I could work for u at your zoo
if u have some place for me to stay.
Carrie
My parents are allowing the town to force me to keep all of my animals within a 400 sq ft
My attorney betrayed me ... he keeps threatening my parents (he 's their atty too) with huge fines
even though our side has never been heard and the two charges they have aren 't even true.
They are allowing themselves to be pressured into signing the agreement that none of us can use
any more than a 409 sq ft area.
To me, that's so illegal and unethical
                                                   02 / 09 / 201711 :32PM
        .-.,,_.   ·-
    ·Ni;:1~;,,~ ·..
~
    ~             't
Move here
Carrie
Yeah that's what I would end up doing but need way to provide for my animals and earn money
                                                   02/ 10/ 2017 10:15AM
        -'>s:. --

~
     .:<Sl', \
     l!J f'/:.1:·.
     \:.\.,/ , I
    .... i
I will pay you to work and the zoo will pay to care for the animals in order to put t hem on exhibit
        .,.,,---
     ~~-,\
~~ /~
Try to find a photo of you send one please
Carrie
a photo of what?
         .-"'.- •·--
..,.,...d,~-
r''~~
    ,.
You so I know who im talking to
Your animals are awesome

I       Ca rri e       I Thanks
                                                                            I have rea d t h
                                                                            it as Face boo
             RECEIVED
                   JUN 10 2019
                                            Affidavit, Witness-Joseph A. Maldonado-Passage                  Page I 2/3


   JW-,
   llfJ ~'.'
            ·,-
 ~i~~        ,
  -t
 I would have to get intry permits for the native animals
 Carrie


 ;_r. . . .


>•
      r. -~ :.:i
 '.'- ·.~· ~ ~
                               ~c- ~.
 Ok ... I'd like to maintain ownership of them
                           ~ Lfib~·
                       . . r : -:; l
                           '     .;/
                                        V        ~
                                                                   . ..
                                                         C3 ...~·: i\■
                                                                   y-y
                                                                   y
                                                                             IM S;;
                                                                                 - - . -►
                                                                        -~-.:;Jr -:~•
                                                                                         ::, __




.             ~~:_ ~
              Iii.'.
                    -r-;,·
                   <t.,';J
                                                                    z.~ :... ' !!
                                                                          i(:) __ 0\
                                                                       -~ ·
~-~l
 \,-q '~                                                             ·-··CJ
                                                                    ,,,J~         .
 I ~.,., ...~. (.•~
               ~-a              ~
                                ·n:                            u    m ·~
                                                                       ....
                  -:::.'
                   ;:n., ;. u "'
                              .. ,,                            ~   .      .,>-   --
                                                                                             -1



   0              '2:~ ~ !.~~                         ~--;--       ,·     --           -;; '
                                                                                             ~




 You invited Joseph A Maldonado-Passage to Messenger.
 Sending messages is fas t and more fun on Messen ger. Get a lir.k sent to your phone to install the app.

J11~.---
  ~          'J

 You will i just put them on my permit
 Carrie
 Ok I would need a written agreement to refl ect that
                                                                        02/10/2017 11:46AM

 Carrie
 Here I am ...




 Hate that picture of me ...
                                                 ••
But at least you have one now
WhAt would I be doi ng at your zoo?
 .·, _. -
J  ;6W, '
    x.._,,
  iiiiiw '
we pretty much all do everything, animal care, diets, build, tours, etc
 Carrie
Awesome it's exciting to think about working at a zoo
Would you like to have a resume or some background on me? I'm an open book at least to you and
a few others
I don't trust too many people



RECEIVED
JUN 10 2019
                           Affidavit, Witness-Joseph A. Maldonado-Passage                    Pag e    I 3/3

    'W --
~-~,&;i:,•·
     ,._ ,t
no thats ok, but when you make up your mind I will need at least a week or so to file for permits
Carrie
Why are you so trusting?
~-·~· ·-
~!'~•. ··
r:J :·
 ..;.. 1

I built this place to give people a second chance in life, that is what my brother did for everyone
before he got killed.
Carrie
Wow! You are too good to be true ... thank God you are
Would my animals be able to be housed close together so I can keep my "zoo" together?
1/w  -··
~~ (:•'·
 ~       't
we can do the best we can, but this place is huge and heated building animals are in other areas
than others
Carrie
Ok which ones are those?
Carrie
I think I want to make this move Joe. I've been dreaming of getting out of the situation I've been in
for years and I think I would be foolish not to leave when I have a job and place for rhy animals.
Let's do it!
With you putting the animals on your license, does NY have to know anything about them?
I'm afraid they are going to try and take the animals before I can leave the state
    ·:w. .'"
~
    ~,,::··.
 ~!!

no just dissapear
I need a list so I know what I have to file for
, .,,., ..
,,-;~%';:·
 ~ ~
just know I am 100% business, I run 110 mile an hour around here to keep this place a float
                                                  02/10/2017 2:23PM

Carrie
110 mile an hour?
                                                  02/10/2017 4:25PM

l~*:-:·
.~ ·-,
running a zoo this large, yes I run 110 miles an hour
                                                  02/10/2017 6:35PM




RECEIVED
     JUN 10 2019
                                                                                      nado-Passage
                                                     Leo v Lovv2                                                 EXHIBiT A
                               Affiaavit, Witness-Josepn A. Maldonado-Passage                                               Pa g e I 4/3


Carrie
ok so it's fast paced I understand




  March 8, 2019

  The ahmc sociJl rnediJ message" \\ere relrie\cd li-urn f:1,_·c I3,,u1, ;uH.i \\s:1-.: nY i"s:th1cti.:d or altcr-..:d in
  any way other than the 1-ernmal of the b1ue hackground and changing the color ,,!'the text font from
  \\hite to hlack. Thi altcrntion \\as done in order tn pnnidc i0 ctlcr qu iity :,,.!i:,ing d!.thc document in
  black and\\ hitc and grayscale.



                                                   Sworn to me before
                                                                                          AlMEE K PHILLIPS
                                                                                           tlo!ary Pub C • Stale of New Yolk
                                                          th
                                                   This 8 day of March 2019                        No 01PH6233122
                                                                                               Qualr11eu �
                                                                                                         i Wa'{T'le Count1 1
         Carrie M. Leo, Plaintiff                                                      '!If Corr.rrnss;o Exp1eS December 2 7. 3l18
         Leo v Lowe

                                                               Public Notarv




                                                                                                                                           i




                                                                                    ad the text on this page and can authenticate

RECEIVED
JUN 10 2019
Facebook Messenger conversation with the Lowes in October 2018
                                                                                          Page 1 of 3

                                       FACEBOOK CONVERSATION
 1
 2                                  Greater Wynnewood Exotic Animal Park
 3                                                         ••

 4
     Conversation Information
 5
 6
 7   Greater Wynnewood Exotic Animal Park
     Options
 8   Search in Conversation
     Manage Messages
 9   Rate Experience
     Notifications
10   Messenger Link
       m.me/WynnewoodZoo
11
     Messages
12
13
14   Greater Wynnewood Exotic Animal Park
     14K people like this including Mechel Whitaker and 3 friends
15   Petting Zoo

16                                                      OCT 25TH, 10:14 PM

17   Carrie
     Is anyone available to chat?
18   I'm the owner of the jackal, opossums, foxes, fisher, and porcupine. I really need to talk to
19   Jeff or Lauren asap.

20
21   There are no animals here that belong to anyone else.
     Carrie
22
     then where are the ones i just named
23
24
     They are on our inventory here at the zoo
25
     Carrie
26   they are mine i had a contract
27
28   Please send us a copy of that contract because the owner of the park never signed a contract
     Carrie
     Joe messaged me and stated that I could keep them there until I



     DEFENDANT'S NAME
                                                                                       Page 2 of 3

                                  FACEBOOK CONVERSATION
 1
 2   came down to work for him
     I'm from New York
 3
     Please don't giv e me a hard time. I've been through hell and those animals are what have
 4   kept me going over the last few years
 5
 6   Joes in prison and was never the owner of the park. And the owner of the park never
 7   authorized any contracts.
     They are here safe
 8
     Carrie
 9   can i speak to jeff/lauren
10
11   This is us
12   Carrie
     Joe and I made this arrangement at least a year ago
13
     this is jeff
14
15
     Lauren
16
     Carrie
17   do you mind if i speak to you on the phone?
18
19   Joes word means nothing to us. He promised people a lot of things and never fulfilled them.
     The animals are here safe and being well taken care for
20
     Carrie
21   well he fulfilled his promise to me.
22   the only one who helped me in the bad situation i was in.
23
24   Carrie
25   if i knew i was going to lose ownership of my animals i would have never sent them down
     there.
26   please call me 315.538.8316
27   please don't take my animals away.
     I've heard nothing but good things about you.
28   Those animals mean the world to me




     DEFENDANT'S NAME
                                                                                        Page 3 of 3

                               FACEBOOK CONVERSATION
 1
 2   I’m sorry but these animals you claim to be yours aren’t your animals anymore. They are on
     our inventory. Whatever Joe promised you, I’m sorry it wasn’t real. That’s why he’s in jail
 3
     because he’s a liar and thief and more. Like I said they are in good hands and well taken care
 4   of.
 5   Carrie
     wasn't joe a manager or soemthing there?
 6   he seemed to have full access to anywhere on the zoo and have an authority poisition
 7
 8
     He was a mistake. And we made the mistake of trusting him thinking he cared about the
 9   animals and he didn’t.
     Carrie
10
     well, i feel betrayed too.
11   by not only joe but you .... i made an agreement with him and even gave him a promissory
12
     note to pay back the transport fee
     i checked in and asked about the animals, etc.
13
14
     I’m sorry but we can’t help you with that.
15   They are doing very well
16   Carrie
     yes you can. You guys can buy any animals you want. I can't
17
18
19   The zookeepers are doing a great job taking care of them
     Carrie
20
     I'm sure they are.
21   That
     That's not why i want them back.
22
     In fact, i can keep them on exhibit at your new zoo if you would cooperate with me
23   can't you at least talk with me via phone for a few mintues?
     i spent thousands getting those animals and they are an investment for my new business.
24
     You guys have so many more ways of getting any animals you want. I cannot do that. If I
25   do'nt get these animals back, my dream is comletely crusehd
     not to mention my future way of earning a living.
26
27
28




     DEFENDANT'S NAME
Cellular text message conversation with transport company which
   transported the animals from New York State to Oklahoma
M&K Exotic Animal Transport was a transport company commonly contracted by Joe Passage-
Maldonado (Schreibvogel)
Year: 2017




The above two text messages serve to authenticate the number as it is associated with M&J Transport.

The two messages below show that the transporter used by the zoo was still entering into contracts with Joe
even after the zoo was bought by the Lowes. In fact, the transporter never even met the new owner.
   EVIDENCE OF OWNERSHIP
African Crested Porcupine / African Cape Porcupine
                                                                                                     Page 1 of 1
                             PROOF OF OWNERSHIP
                      “Sully” The African Crested Porcupine - $600
       https://www.exoticanimalsforsale.net/sale/24432-African-Crested-Porcupine-Male.asp

Sully was advertised on a popular exotic animal sale website on January 28, 2016 called
                               Exotic Animals for Sale



                                                                  Seller/Previous Owner:
                                                                      Jennifer Kaufman Caton
                                                                      d/b/a/ Bar C Ranch (c. 2000)
                                                                      238 Shepherds Mill Rd.
                                                                      Berryville, VA 22611
                                                                      ph: 540-539-7689
                                                                      email: info@barcranch.org
                                                                                                  Page 1 of 3
                              PROOF OF OWNERSHIP
                         “Sully” The African Crested Porcupine - $500
        https://www.exoticanimalsforsale.net/sale/24432-African-Crested-Porcupine-Male.asp

Gmail Conversation between Seller/Previous Owner, Jennifer Caton, of Bar C Ranch, and Plaintiff
                     1                                                        2




                     3                                                        4
                                                                                     Page 2 of 3
                       PROOF OF OWNERSHIP
                  “Sully” The African Crested Porcupine - $500
https://www.exoticanimalsforsale.net/sale/24432-African-Crested-Porcupine-Male.asp




              5                                                      6
                                                                                     Page 3 of 3
                       PROOF OF OWNERSHIP
                  “Sully” The African Crested Porcupine - $500
https://www.exoticanimalsforsale.net/sale/24432-African-Crested-Porcupine-Male.asp




              7                                                      8
                                                                 Page 1 of 1

                  FACEBOOK POST – June 12, 2017
Acknowledging Ownership of Sully, the African Crested Porcupine, to a Third Party
                                                                                            Page 1 of 1
                             PROOF OF OWNERSHIP
                      “Sully” The African Crested Porcupine - $500
       https://www.exoticanimalsforsale.net/sale/24432-African-Crested-Porcupine-Male.asp

Payment Withdrawn from Account Day Before Transfer of Animal
EVIDENCE OF OWNERSHIP
  Black-backed Jackal / Golden Jackal
                                                                              Page 1 of 1

                              PROOF OF OWNERSHIP
             “Knuette” The Black-Backed Jackal - $2100 + travel expenses

 Knuette was advertised on a popular exotic animal sale website on March 23, 2016 called
                                  Exotic Animals for Sale
                           http://www.exoticanimalsforsale.net

         https://www.exoticanimalsforsale.net/sale/25555-Black-Back-Jackals.asp




DEFENDANT'S NAME
                                                                                       Page 1 of 1




                        PROOF OF OWNERSHIP
                       “Knuette” The Black-Backed Jackal
  https://www.exoticanimalsforsale.net/sale/24432-African-Crested-Porcupine-Male.asp

                       Gmail Conversation on May 13, 2016
between Seller/Previous Owner, Christa Barker, (d/b/a/ Primate Babies) and Plaintiff




               1                                                       2
                                                                                     Page 1 of 1



                      PROOF OF OWNERSHIP
                     “Knuette” The Black-Backed Jackal

https://www.exoticanimalsforsale.net/sale/24432-African-Crested-Porcupine-Male.asp

                     Gmail Conversation on May 16, 2016
       Seller/Previous Owner, Christa Barker, (d/b/a/ Primate Babies)



           1                                                       2
                                                                                           Page 1 of 1

                                 PROOF OF OWNERSHIP
                                  BLACK-BACKED JACKAL




The entire and unabridged video available upon viewing and/or submission to the Court upon request.
                                                                  Page 1 of 3
                          PROOF OF OWNERSHIP
                   “Knuette” The Black-Backed Jackal (female) –
                         $2100 + shipping via Delta Cargo




DEFENDANT'S NAME
                                                                  Page 2 of 3
                          PROOF OF OWNERSHIP
                   “Knuette” The Black-Backed Jackal (female) –
                         $2100 + shipping via Delta Cargo




DEFENDANT'S NAME
                                                                  Page 3 of 3
                          PROOF OF OWNERSHIP
                   “Knuette” The Black-Backed Jackal (female) –
                         $2100 + shipping via Delta Cargo



                               TOTAL: $2,670.00
                              Purchase: $2,100.00
                              Transport: $570.00
                             (via Delta Cargo)




DEFENDANT'S NAME
                                                                     Page 1 of 2

                              PROOF OF OWNERSHIP
                   “Knuette” The Black-Backed Jackal – Delta Air Waybill




DEFENDANT'S NAME
                                                                     Page 2 of 2

                              PROOF OF OWNERSHIP
                   “Knuette” The Black-Backed Jackal – Delta Air Waybill




DEFENDANT'S NAME
                                                                     Page 1 of 1

                            PROOF OF OWNERSHIP
            “Knuette” The Black-Backed Jackal – Flight Ticket (Delta Cargo)


                                       Side 1




                                       Side 2




DEFENDANT'S NAME
                                                                              Page 1 of 1
                             PROOF OF OWNERSHIP
              “Knuette” The Black-Backed Jackal – Checklist for Delta Cargo




DEFENDANT'S NAME
EVIDENCE OF OWNERSHIP
      Virginia Opossums
001213402                                                          56789ÿÿ 

                                                       *+,,-.ÿ0.1ÿ23+,-4561,3177147+-89:5;+-8<31;=
  >115.   ,9ÿ
  0'ÿ67
  *+,,-.ÿ0.1ÿ?78@@789A67896B            C8DÿE7ÿ$Dÿ340ÿ7ÿ043ÿFE
  GÿH7@ÿ98@ÿ?I7@8679A!7!8@B
   Hÿ ÿ8ÿ8ÿ7ÿ!ÿ68@ÿ7 ÿÿÿ
   ÿ
   Hÿ!7@"ÿÿ@"ÿ8ÿÿJÿ7@"ÿ9ÿJÿ@ !ÿJÿ7ÿ" 8@ÿ8@ÿÿK7@L
   78@"ÿ6ÿ!8ÿÿM8"ÿJÿÿÿ868@ÿ7ÿJÿ!ÿ 8@ÿÿN
   6799ÿ 6ÿ!@ÿJÿ7"ÿ6ÿ
   ÿ
   O78ÿP DÿO7ÿ
   O78@ÿC ÿO @789ÿQ89"98ÿRÿ
   Q79! DÿSTÿ
   $0&$04&$'
  *+,,-.ÿ0.1ÿ?78@@789A67896B            C8DÿE7ÿ$Dÿ340ÿ7ÿ0432ÿFE
  GÿH7@ÿ98@ÿ?I7@8679A!7!8@B
    UV "ÿWÿ8""@X
    ÿ
    ÿ
    ÿ
    O78ÿP DÿO7ÿ
    O78@ÿC ÿO @789ÿQ89"98ÿRÿ
    Q79! DÿSTÿ
    $
    ÿ
     0&$04&$'ÿ


                                -;+5.Y<Z[\ÿ
                                3$]



116789 96167891148722234 8!779968"7"#$%0&'4(4200'&4('338696#$%0&'4(4200)
       2                                                          56789ÿÿ 
  *+,ÿ./012,ÿ347586796!7!857                     879ÿ:7ÿ9ÿ340ÿ7ÿ004ÿ%:
  ;ÿ<78ÿ= ÿ378557896678967
   ;>ÿ9 ÿ7?ÿÿ@ÿ" ÿÿ9 ÿÿ 6??ÿ
   ÿ
   A55>ÿ859ÿ@ÿ!7ÿ4ÿ8585ÿ7B ÿ79985ÿ>ÿÿÿ !ÿÿ>ÿ!
   " 85ÿÿ75"ÿ9ÿ75"ÿB 9"9ÿ@ÿÿ ÿÿ;>ÿ!ÿÿ85>ÿ!5ÿ>ÿ76ÿ
   69ÿ7ÿ>ÿ!ÿ5 ÿ"85"ÿÿBÿ75"7"ÿ8Cÿ
   ÿ
   D !ÿ7ÿ85ÿ 859ÿ!8ÿ
   ÿ
   E75ÿ
   ÿ
   ÿ
   ÿ
   ÿ
   ÿ
   ÿ




116789 96167891148722234 8!779968"7"#$%0&'4(4200'&4('338696#$%0&'4(4200) 310
EVIDENCE OF OWNERSHIP
       Fisher Cats
9/10/2018                                                 Gmail - Re: Exotic Animals For Sale Contact



                                                                                        Carrie Leo <caringforcottontails@gmail.com>



Re: Exotic Animals For Sale Contact
51 messages

zookeeper80@aol.com <zookeeper80@aol.com>                                                        Sun, Aug 24, 2014 at 7:31 PM
To: "<caringforcottontails@gmail.com>" <caringforcottontails@gmail.com>
Carrie,
I am asking $1,200 for the pair and someone would have to pick them up, I don't want to take a chance shipping them. They are
in excellent condition. I will try to get some pictures in the next day for you.

Sent from my iPhone

> On Aug 24, 2014, at 5:08 PM, <notifications@exoticanimalsforsale.net> wrote:
>
> Please contact the user by their email address below, do not respond to this email
>
> http://www.exoticanimalsforsale.net
> POST: Fischers
> NAME: Carrie Leo
> PHONE: 315.310.5376
> EMAIL: caringforcottontails@gmail.com
> COMMENTS: Hello, I'm very interested in your fishers for sale. I have been looking for more members of the weasel family to
learn more about caring for them. I'm a licensed wildlife Rehabilitator I'm the state of NY and have a small, new sanctuary in
upstate NY. How much are u asking for them and would u send pictures of then to me?
Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.                                             Mon, Aug 25, 2014 at 11:14
<caringforcottontails@gmail.com>                                                                                                 AM
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
Ok, I will look over our facility's budget and see if we can put forth the funds for the purchase price and trip to and from
Wisconsin. I'm just wondering though ... How did you find fishers? I've looked for so long to find breeders of fishers and
martens but couldn't find anyone. They are extremely rare in rehab facilities at least in NY anyways.

Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                         Mon, Aug 25, 2014 at 11:16 AM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
They are quite common around here and I have several pairs.

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.                                                 Thu, Sep 11, 2014 at 11:20
<caringforcottontails@gmail.com>                                                                                                     AM
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
Hello, have u found a home for your fisher cats yet ?

Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                          Thu, Sep 11, 2014 at 11:48 AM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
No but I have people interested. I'm doing a first come first serve basis.

Gretchen

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc. <caringforcottontails@gmail.com> Mon, Oct 6, 2014 at 9:07 PM
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
https://mail.google.com/mail/u/0/?ui=2&ik=a784488f20&jsver=t5q-CCrm1ic.en.&cbl=gmail_fe_180903.15_p8&view=pt&q=zookeeper80%40aol.com&s…   1/7
9/10/2018                                                 Gmail - Re: Exotic Animals For Sale Contact

Hi Gretchen,

I just wanted to see if you were able to place your fishers? I noticed your ad was still active on the website.

Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                            Tue, Oct 7, 2014 at 8:25 AM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
I did sell one pair but if you're still interested I will probably sell another pair.

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.
                                                                                                           Tue, Oct 7, 2014 at 10:43 AM
<caringforcottontails@gmail.com>
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
Yes I would be interested ... Have the pair u still have been bred already?

Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                           Tue, Oct 7, 2014 at 10:46 AM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
They have been together so she is possibly bred.

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.
                                                                                                           Tue, Oct 7, 2014 at 10:53 AM
<caringforcottontails@gmail.com>
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
Ok ... When did u want to move them?

Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                                Tue, Oct 7, 2014 at 12:00 PM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
As soon as possible..so they can get settled in by you to have babies. If it gets too late we'll just keep them.

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.
                                                                                                           Tue, Oct 7, 2014 at 12:06 PM
<caringforcottontails@gmail.com>
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
Ok are u willing to drive a bit to meet me?

Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                           Tue, Oct 7, 2014 at 12:11 PM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
How far do you want me to drive?

Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                             Tue, Oct 7, 2014 at 12:13 PM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
If I did it would be extra because you would have to pay for crates . Once they are crates I'm not transferring them to another
crate.

Sent from my iPhone
https://mail.google.com/mail/u/0/?ui=2&ik=a784488f20&jsver=t5q-CCrm1ic.en.&cbl=gmail_fe_180903.15_p8&view=pt&q=zookeeper80%40aol.com&s…   2/7
9/10/2018                                                 Gmail - Re: Exotic Animals For Sale Contact

[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.
                                                                                                       Tue, Oct 7, 2014 at 12:25 PM
<caringforcottontails@gmail.com>
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
Could I send the crates back to you after I arrive home? I did that a few times with a wildlife center in Illinois and it worked out
well.

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.
                                                                                                           Tue, Oct 7, 2014 at 12:27 PM
<caringforcottontails@gmail.com>
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
It's over a 13 hr drive one way ... Would u be willing to meet me half way?

Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                             Tue, Oct 7, 2014 at 12:44 PM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
I could meet you in Valparaiso, IN. I can probably find some cages to get rid of that you can just keep.

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc. <caringforcottontails@gmail.com> Tue, Oct 7, 2014 at 4:27 PM
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
Can we meet in Toledo?

Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                           Tue, Oct 7, 2014 at 10:58 PM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
The farthest I can go is Valparaiso, IN. I had planned on people picking them up at my place.

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc. <caringforcottontails@gmail.com> Wed, Oct 8, 2014 at 8:03 PM
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
Ok

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc. <caringforcottontails@gmail.com> Thu, Oct 9, 2014 at 1:06 PM
Draft To: "zookeeper80@aol.com" <zookeeper80@aol.com>
Ok, so here is the scoop. I would like to schedule the trip on a Saturday but this Saturday and the 25th are booked. So I can do
the 18th or the

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc. <caringforcottontails@gmail.com> Thu, Oct 9, 2014 at 1:06 PM
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
Ok what day(s) of the week are better for you to meet me?

Sent from my iPhone

> On Oct 7, 2014, at 10:58 PM, zookeeper80@aol.com wrote:
>
[Quoted text hidden]


https://mail.google.com/mail/u/0/?ui=2&ik=a784488f20&jsver=t5q-CCrm1ic.en.&cbl=gmail_fe_180903.15_p8&view=pt&q=zookeeper80%40aol.com&s…   3/7
9/10/2018                                                 Gmail - Re: Exotic Animals For Sale Contact

zookeeper80@aol.com <zookeeper80@aol.com>                                                                Thu, Oct 9, 2014 at 1:19 PM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
Let us check our schedules tonight and I'll get back to you. They are a nice pair and I think you'll really like them!

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc. <caringforcottontails@gmail.com> Thu, Oct 9, 2014 at 3:50 PM
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
I've always wanted to have fishers and other weasel family critters like ermine and marten. I'm looking forward to seeing them.
Will the crates fit in the back seat of a compact car?

Also, what are u asking for them in terms of purchase price?

Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                            Thu, Oct 9, 2014 at 5:03 PM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
I'll find crates that will fit. The fishers are $1200 for the pair.

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc. <caringforcottontails@gmail.com> Thu, Oct 9, 2014 at 5:12 PM
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
Ok ... How old are they? And do you recall how many litters this pair have produced since they were first introduced?

Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                            Thu, Oct 9, 2014 at 5:30 PM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
They are 4 years old and have had 2 litters together

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc. <caringforcottontails@gmail.com> Thu, Oct 9, 2014 at 9:28 PM
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
How long have you had them? Can u handle them? Or are they more wild as far as temperament?

Hope I don't mind these questions ... I'm very intrigued by this species.

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.
                                                                                                     Mon, Oct 13, 2014 at 3:58 PM
<caringforcottontails@gmail.com>
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
I haven't heard from you concerning scheduling the trip to transfer the fishers. I hope you haven't chAnged your mind.

Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                          Mon, Oct 13, 2014 at 4:13 PM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
Nope, just been a bit crazy this weekend getting animals moved in for the winter.

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.
                                                                                                           Mon, Oct 13, 2014 at 4:31 PM
<caringforcottontails@gmail.com>
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
https://mail.google.com/mail/u/0/?ui=2&ik=a784488f20&jsver=t5q-CCrm1ic.en.&cbl=gmail_fe_180903.15_p8&view=pt&q=zookeeper80%40aol.com&s…   4/7
9/10/2018                                                 Gmail - Re: Exotic Animals For Sale Contact

Ok good :). No rush

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.
                                                                                                           Thu, Oct 23, 2014 at 7:57 PM
<caringforcottontails@gmail.com>
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
Do you think we could plan the transfer for sometime in late November?

> On Oct 13, 2014, at 4:13 PM, zookeeper80@aol.com wrote:
>
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                            Thu, Oct 23, 2014 at 8:24 PM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
Ok, things have finally settled down here and we have most of the critters bedded in for the winter! We can meet you November
7th on the corners Of highways 65 & 30 in Valparaiso, IN. Let me know if this works for you.

Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                             Thu, Oct 23, 2014 at 8:26 PM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
Ok..I just sent you an email and then got this one! I will meet you later in November but no later than the third week.

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.
                                                                                                           Thu, Oct 23, 2014 at 8:40 PM
<caringforcottontails@gmail.com>
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
Can u meet me on the 22nd? I have weekends off from work. I can get there by early evening

Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                            Fri, Oct 24, 2014 at 9:25 AM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
The 22nd will be fine.

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.
                                                                                                           Fri, Oct 24, 2014 at 12:04 PM
<caringforcottontails@gmail.com>
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
Oh good! I can meet u between 5pm-6p.


Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                            Fri, Oct 24, 2014 at 2:28 PM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
Sounds good. We'll meet you on the corner of 65 and 30 in Valparaiso, IN between 5 and 6 pm on November 22nd. If you are
running late or anything please call 920-585-2497 and Gene or Dona will answer.

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.
                                                                                                           Sun, Oct 26, 2014 at 1:42 PM
<caringforcottontails@gmail.com>
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
Can I have your USDA number? I have to send in a request to have my license amended.
https://mail.google.com/mail/u/0/?ui=2&ik=a784488f20&jsver=t5q-CCrm1ic.en.&cbl=gmail_fe_180903.15_p8&view=pt&q=zookeeper80%40aol.com&s…   5/7
9/10/2018                                                 Gmail - Re: Exotic Animals For Sale Contact


Thanks :)

Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                          Sun, Oct 26, 2014 at 1:51 PM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
35-B-0198. What other paperwork do you need..health paper, import permit, etc.

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.
                                                                                                          Sun, Oct 26, 2014 at 2:10 PM
<caringforcottontails@gmail.com>
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
Yes, health certificate, medical record (if they have one), import certificate. I can't think of anything else. If u can, scanning or
taking a picture of the docs then emailing them may be a little easier for ya.
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                          Sun, Oct 26, 2014 at 2:21 PM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
They were born in Wisconsin but to get any animal in our state we have to get an import permit number from our state Ag
department.

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.
                                                                                                Sun, Oct 26, 2014 at 2:32 PM
<caringforcottontails@gmail.com>
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
New York doesn't need an import number certificate or number. Does your state require an export certificate?

Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                          Sun, Oct 26, 2014 at 2:58 PM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
Nope..just health paper an import permit to enter.. They don't really care when they leave!

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.
                                                                                                           Sun, Oct 26, 2014 at 5:41 PM
<caringforcottontails@gmail.com>
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
Ok

Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                           Sat, Nov 8, 2014 at 10:49 AM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
I need all of your information so I can get a health paper on the fishers.

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc. <caringforcottontails@gmail.com>Sat, Nov 8, 2014 at 11:00 AM
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
Full name: Carrie Leo
home address: 3199 Walworth Rd.
    Walworth, NY 14568
Phone: 315.310.5376

https://mail.google.com/mail/u/0/?ui=2&ik=a784488f20&jsver=t5q-CCrm1ic.en.&cbl=gmail_fe_180903.15_p8&view=pt&q=zookeeper80%40aol.com&s…   6/7
9/10/2018                                                 Gmail - Re: Exotic Animals For Sale Contact


Do u need anything else?
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                           Sat, Nov 8, 2014 at 11:14 AM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
Liscense numbers

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc. <caringforcottontails@gmail.com> Sun, Nov 9, 2014 at 9:17 AM
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
Sorry for the late response. My USDA number is 21-C-0435 and my LCP-EE (License To Collect and Possess) is #623.

Do you need my Rehabilitator license number?
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                                Sun, Nov 9, 2014 at 9:40 AM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
Why don't you give it to me just in case I need it as I'll be calling my vet this week so I have them in time.

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc. <caringforcottontails@gmail.com> Sun, Nov 9, 2014 at 3:20 PM
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
#1646

Sent from my iPhone
[Quoted text hidden]




https://mail.google.com/mail/u/0/?ui=2&ik=a784488f20&jsver=t5q-CCrm1ic.en.&cbl=gmail_fe_180903.15_p8&view=pt&q=zookeeper80%40aol.com&s…   7/7
EVIDENCE OF OWNERSHIP
More Email Threads re: fishers
9/10/2018                                                             Gmail - tonight



                                                                                        Carrie Leo <caringforcottontails@gmail.com>



tonight
31 messages

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc. <caringforcottontails@gmail.com> Fri, Nov 28, 2014 at 6:22 PM
To: Gretchen Crowe <zookeeper80@aol.com>
Hi Gretchen, I'm going to try leaving at midnight in order to get an early start. That means that I will be at the meeting place
around 9a tomorrow. Is that ok for your friends are going to meet me?

Also, i was wondering are these fishers the last of your stock? Or do I think u may have more for sale in the future?
zookeeper80@aol.com <zookeeper80@aol.com>                                                            Fri, Nov 28, 2014 at 6:41 PM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
You will actually be meeting the owners of the zoo, Gene and Dona, I am the head keeper here. They will be leaving tomorrow
morning about 7am. Right now those are the only fishers they are willing to sell.

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc. <caringforcottontails@gmail.com> Fri, Nov 28, 2014 at 6:58 PM
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
Ok so the earliest they can leave is 8a? So, they have more fishers just selling anymore at this time?
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                               Fri, Nov 28, 2014 at 7:16 PM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
Yes the earliest they can leave is 7am and yes all he has left is his breeding pairs that he is keeping.

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc. <caringforcottontails@gmail.com> Fri, Nov 28, 2014 at 7:36 PM
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
Okie doke ... So are they leaving at 7a or 8a?

Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                            Fri, Nov 28, 2014 at 8:23 PM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
7am central time

Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                            Fri, Nov 28, 2014 at 8:24 PM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
Is your cell phone # the one I have on the health papers?

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc. <caringforcottontails@gmail.com> Fri, Nov 28, 2014 at 9:45 PM
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
Yes ... Do u know what exit to take to get to the intersection of I-65 and route 30? I've looked It up on the net but cannot find the
intersection

Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                                Fri, Nov 28, 2014 at 10:41 PM
https://mail.google.com/mail/u/0/?ui=2&ik=a784488f20&jsver=t5q-CCrm1ic.en.&cbl=gmail_fe_180903.15_p8&view=pt&q=Gretchen%20%20%20&sea…   1/4
9/10/2018                                                             Gmail - tonight

To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
I really don't have a clue what exit number it is

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.
                                                                                                          Sat, Nov 29, 2014 at 6:17 AM
<caringforcottontails@gmail.com>
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
Hi Gretchen,

I was up all night so I won't be leaving until around 8a. Can u relay that to Domna? My arrival time should be around 5p,

Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                           Sat, Nov 29, 2014 at 7:05 AM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
I'll let them know.

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.
                                                                                                    Sat, Nov 29, 2014 at 9:51 AM
<caringforcottontails@gmail.com>
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
I'm just leaving now. Pls apologize to them for me. I've had a number of things to handle with the animals here this morning.

Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                          Sat, Nov 29, 2014 at 10:26 AM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
Ok they left about 7:30

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.                                                Sat, Nov 29, 2014 at 10:28
<caringforcottontails@gmail.com>                                                                                                    AM
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
I was afraid of that

Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                          Sat, Nov 29, 2014 at 10:33 AM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
They'll be there when you get there so just let me know as you go along your ETA

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.
                                                                                                          Sat, Nov 29, 2014 at 3:13 PM
<caringforcottontails@gmail.com>
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
Ok are they there now? I'm in Geneva, Ohio now

Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                           Sat, Nov 29, 2014 at 3:25 PM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
Yes they are there

https://mail.google.com/mail/u/0/?ui=2&ik=a784488f20&jsver=t5q-CCrm1ic.en.&cbl=gmail_fe_180903.15_p8&view=pt&q=Gretchen%20%20%20&sea…   2/4
9/10/2018                                                             Gmail - tonight

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.
                                                                                                          Sat, Nov 29, 2014 at 3:28 PM
<caringforcottontails@gmail.com>
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
I feel badly that they have to wait. I hope there's something they can do :(

Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                           Sat, Nov 29, 2014 at 3:57 PM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
It's ok. They're taking the time to wander town. Keep me updated on your time .
Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.
                                                                                                          Sat, Nov 29, 2014 at 4:25 PM
<caringforcottontails@gmail.com>
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
Can u ask Donna for an exact address of a place near where she is to meet me?

Sent from my iPhone

> On Nov 29, 2014, at 3:25 PM, zookeeper80@aol.com wrote:
>
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                           Sat, Nov 29, 2014 at 4:31 PM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
Super 8 in Merrivikke
8300 Louisiana St.
 Merriville, IN

Do you an ETA?

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.
                                                                                                          Sat, Nov 29, 2014 at 5:04 PM
<caringforcottontails@gmail.com>
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
Passing through Toledo now. About 3 hrs to go.
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.
                                                                                                          Sat, Nov 29, 2014 at 6:56 PM
<caringforcottontails@gmail.com>
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
2 more hrs

Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                           Sat, Nov 29, 2014 at 8:14 PM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
Ok ETA now?

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.
                                                                                                          Sat, Nov 29, 2014 at 8:22 PM
<caringforcottontails@gmail.com>
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
1 hr

https://mail.google.com/mail/u/0/?ui=2&ik=a784488f20&jsver=t5q-CCrm1ic.en.&cbl=gmail_fe_180903.15_p8&view=pt&q=Gretchen%20%20%20&sea…   3/4
9/10/2018                                                             Gmail - tonight

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.
                                                                                                          Sat, Nov 29, 2014 at 9:12 PM
<caringforcottontails@gmail.com>
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
1/2 hr

Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                       Sat, Nov 29, 2014 at 9:14 PM
To: caringforcottontails@gmail.com
Ok when you get there you can call Gene on his cell 920-585-2497 and just meet them at the motel
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.
                                                                                                          Sat, Nov 29, 2014 at 9:31 PM
<caringforcottontails@gmail.com>
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
Ok I'm on 65. GPS says 15min

Sent from my iPhone
[Quoted text hidden]

zookeeper80@aol.com <zookeeper80@aol.com>                                                         Sun, Nov 30, 2014 at 11:08 AM
To: "Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc." <caringforcottontails@gmail.com>
Did you make it home yet

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.                                                Sun, Nov 30, 2014 at 1:42
<caringforcottontails@gmail.com>                                                                                                   PM
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
Not yet .... Three hours away ... Had to take several stops to rest ... very tired!

Sent from my iPhone
[Quoted text hidden]

Caring For Cottontails Wildlife Rescue & Rehabilitation, Inc.                                                Sun, Nov 30, 2014 at 4:27
<caringforcottontails@gmail.com>                                                                                                   PM
To: "zookeeper80@aol.com" <zookeeper80@aol.com>
How long is your waiting list for badger pups?



Sent from my iPhone

On Nov 30, 2014, at 11:08 AM, zookeeper80@aol.com wrote:

[Quoted text hidden]




https://mail.google.com/mail/u/0/?ui=2&ik=a784488f20&jsver=t5q-CCrm1ic.en.&cbl=gmail_fe_180903.15_p8&view=pt&q=Gretchen%20%20%20&sea…   4/4
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                     l
AH-IN-2 (rev 09/2011)                                                                                                                                                                                                                                        Page_._-_' _ o f _ � _ 1 _

                            -. WISCONSlf.UNTERSTAT;E ·.                                                                                                                                                                                         .SUBMIT ORIGINAL WlTHINJDA YS AFTER ISSUE TO:
                                                                                                                                                                                                                                                 Department of Agri uliure, Trade
                                                                                                                                                                                                                                                                               -. and ..ConsµnierProtection
                                ;8 ERTIFlCATE .OF VETERINARY ;INSPECTION                                                                                                                                                                                                                  . . .
                                                                                                                                                                                                                                                 Division of Animal Health ·
                             --·."(tg tor iinfrastate Cervid.Moye.me.nt)                                                                                                                                                                         P'.O. Box 891 l;Madison; WI 53708-8911
                                Ch: ATCP 10,Wis.-Admin. Code;-Ch. 95, Wis. Stats.                                                                                    PLEASE PRINT LEGIBLY                                                        Phone: 608-224-4872 Fax: 608-224-4871
ORIGIN OF SHIPMENT: .                                        )2J' Farm
                                                             •         .tj
                                                                                      D Dealer                     D Market/ Name:
                                                                                                                                                                                                                           Shipment \
                                                                                                                                                                                                                           Date:   •1, 1 / , .... 1 •
                                                                                                                                                                                                                                       i I o{ '1,/ ' ! /·
                                                                                                                                                                                                                                               I :
                                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                                 7
                                                                                                                                                                                                                                                      1,..




Owner or Consignor,, l                                                                                                      Consignee or Destination
   <�.� .._ ., - 1 - } [ /·;_) £-·t; Y:·:        l)     f-        ;t   t' �
                                                                              ..._,
                                                                              i � () 1.:.,:.
                                                                                                                               r
                                                                                                                              ( :_(? r t . ;_ t:__  f�.          l_..        o
Origiri Sfreet Address .                                                                                                    Desti_!)a!io� �tft3et A�dress
          ;· .-) ,.-3 _.;.·:·;--:.\r .•:\;·.•: / ...,.l --/i.                                                                         _-�> �        ·-t ·-1    l / _ / .,)   I r.--' --·: t         --t-   r--
                                                                                                                                                                                                         1,i
                                                                                                                            Destinati9n City/ S��te I �ip1 ,
                                                                                                                                                     -
                                                                                                                                                     -                  �   1 , 1 . - 1 .-,,;
                                                                                                                              l.1. ) r1
                                                                                                                                      .. f �'-' (;··r ° f ;.-'\ , / \ / ; / J -1 -�) � .: ?S
Owner Mailing Address/ City/ State /Zip (if different than above)                                                           Destio.att9n M,a�lrig Address/ City/ State/ Zip (if different than above)
            .- .-<_�-.r/Z11 :�:· .           -                  -· -                                                               �>(V /�/_! �-
                                                          �
Phone Number                                                                                                                 Phone Number                                                                      Premises Registration Number
( .:../.,",) ) -; :; s~ -                                                                                                    ( :�} :-�) -�:- i {'°J . ��
                                                                                                                                                       ' �. .7 f ;      1




                                             HERD STATUS·                                                                                          SPECIES                                      NUMBER.IN                            0
Disease                                                      Herd Number                                           Date                                                                         SHIPMENT                           ;:;:x..,,
                                                                                                                             D       Cattle ·       D Poultry
Accredited TB Herd                                                                                                                                                                                  PURPOSE OF MOVEMENT
�--------�-+---------t--------1                                                                                              D       Camel id. D Sheep
Qualified TB Herd                                                                                                            D       Cervidae D Swine                                                                      D   Exhibition/Competition
f-----'---------+---------+---------1                                                                                                          ..... --�                                                                   D   Medical Treatment
Cervidae CWD Status
�----------+---------t--------1                                                                                              □
                                                                                                                             D       Goat      . j�lf C?ther
                                                                                                                                     Horse f ' .)r ;t; I .;,
                                                                                                                                              J:.-i      -
                                                                                                                                                         -    ---                                                          D   Slaughter
                                                                                                                                                           - '                                                             D   Other _ _ _ _     _




                                                      .f-·
                                                       I
                                                             ,•




                                                                                                              2                            i--         :·,!.
                                                                                                              3

                                                                                                              4              .,···
                                                                                                                                     __   .,.,,/
                                                                                                               5

                                                                                                              6    /
                                                                                                             ./
                                                                                               ·..         /   7
                                                                                                     -<·
                                                                                                               8


                                                                                                               9



 VETERINARIAN: I certify asa veterinarian, accredited and certified by the State.of Wisconsin, that the described animal(s) have been inspected by me and that they are not showing any signs of infectious, contagious and/or communicable
 disease (except where noted). The vaccinations and results of tests are as indicated_on
                                                                                       · this· certificate. To the best of my knowledge,
                                                                                                                                      · the animal(s) listed on this certificate meet the state of destination c1nd Federal' interstate requirements.
 No warrant is made or im lied.
 OWNER/ AGENT STATEMENT: 1certify the animal(s) in AccredJ!._�d-hJicensed Veter��rian Sig(.1ature _/ > , , - ; ! - - --�,/t Veterinarian's License Number                         Phone Number                        Date Inspected
 thisshipmentareaslistedonthiscertificate.                     .-- .-'.-;f', _ -..      ..-3:.,:,· -.·:.--·   .• -                       Ll:;�· ·-1· -·_:
                                                                                                                                      ; i--: ':.----_: - _,,.
                                                                                                                                                                                  (.-'�,,) ''ic -,
                                                                                                                                                                                        :   /   ,   .•
                                                                                                                                                                                                                 .-
                                                                                                                                                                                                     �::.,._9. (_',?
                                                                                                                                                                                                         · , - , · · , -  :i f ///�-;, /. / -)

 Owner I Agent Signature                              ., . Vete�i��il�ri;}Pri;ted.                                               Address ,•:__; :;5 -; 1 ._.,       1 .<.. 'r. ;J -i                                  Date Cer�if} a�_e lss_ued

                                                                       Personal information you provide may be used for purposes other th�h that for which it was originally collected - sec. 15.04( l)(m), Wis. Stats.                                                  Equal Opportunity Emp1oyer
                              FORM DISTRIBUTION: WHITE (WI State Veterinarian), CANARY (State Veterinarian of destination), PINK (accompany shipment), GOLDENROD (retained by issuing veterinarian)
From: Special Memories Zoo      To: Carrie Leo

      W7013 Spring Rd.            3199 Walworth Rd.
      Greenville, WI 54942       Walworth, NY 14568
      920-585-7925             315-310-5376

     35-8-0198                 21-C-0435


11-29-2014
1 Male Fisher; 4 years old
1 Female Fisher; 4 years old
 "     '   I·
            f
           ,1   I   -
i11:            I



'I
EVIDENCE OF OWNERSHIP
        Arctic Fox
012312456                                                     789ÿ ÿÿÿÿÿÿ 
     :                                                      H9@@C3 q=]3 FCG6ÿF@C3G64

                         09M36ÿXÿYÿ1G=E3G36ÿ49M34ÿ5JC4ÿZ33>ÿXÿ[6636ÿ5=ÿL3=ÿMÿL=Z3
                             H9@@C3ÿL3=
                             \"ÿ8ÿ2458ÿ*ÿ
                       ÿÿÿ ÿ




                                                                                               'S.STÿ7U ;9ÿ*ÿ Vÿ7
                                                                                               *ÿWS
                                                                                               '()ÿ*ÿ+$ÿ*ÿ,-(.ÿ*
                                                                                               *ÿ#ÿ*ÿ
                                                                                                "#ÿ/ÿ2456
                                                                                              ÿ




                         58)ÿ'-ÿUS;;)ÿ Sÿ ;ÿ-ÿ50ÿ
                                                                               22ÿ$$
                                 LC>3        ÿ        H=]]3G5 ÿ                  0J9@3
                             LCG649?ÿ0]C5Jÿ ___ÿ:S._
                             LC>3ÿ*ÿ^;)ÿ*ÿ0)                5
                             `J=G69ÿa9@@=Gÿb=@3J=143ÿ cÿ .ÿÿ$d
                             #ÿ*ÿ^;)ÿ*ÿ0)
                                    H9@@C3ÿL3=ÿeÿ^- _ÿf.ÿÿ .ÿÿÿ:cÿ
                                    (ÿ"-ÿ!ÿ-ÿgÿÿÿ;S-ÿÿÿ$)ÿ"-.
                                    . $ÿÿ) 
                                    #ÿ*ÿ^;)ÿ*ÿ0)
                                    `J=G69ÿa9@@=Gÿb=@3J=143ÿ\ÿgÿ ÿ..ÿÿ)
                                    ;#-ÿ()ÿ ;)
                                    #ÿ*ÿ^;)ÿ*ÿ0)
                                    `J=G69ÿa9@@=Gÿb=@3J=143ÿW-ÿSÿ(ÿ!-ÿÿd
                                    #ÿ*ÿ^;)ÿ*ÿ0)
                                    H9@@C3ÿL3=ÿgÿ ÿ-ÿÿÿ ;;)ÿ"Sÿ (
                                    "ÿ";ÿÿÿÿgÿhSÿ.ÿÿÿ(-ÿS(;;
                                    )$ÿÿ!S;;)ÿgÿ;;ÿÿ; ÿ"ÿ";ÿÿÿÿ
                                    
                                    #ÿ*ÿ^;)ÿ*ÿ0)
                                    `J=G69ÿa9@@=Gÿb=@3J=143ÿ+ cÿÿ-
11 !"#$1 ""115458008%80%%335&0                                                                    512
012312456                                                      789ÿ ÿÿÿÿÿÿ ÿ
     F                          #ÿ'ÿ()*ÿ'ÿ0*               +,--./ g2S/ U.=>ÿU-./=>B             8
                                   +,--./ÿ1/2ÿ3 ÿ"4ÿ5ÿ 67ÿÿ" ))ÿÿÿ)89ÿ:
                                   # ÿ$$ÿÿ6ÿ$*ÿ$ )ÿ!ÿ ))*
                                   #ÿ'ÿ()*ÿ'ÿ0*
                                   ;<2=>,ÿ?,--2=ÿ@2-/<2AB/ÿ:5$ÿ4ÿÿÿÿ:ÿ!)ÿ" 8
                                   $ÿÿ!ÿ$
                                   #ÿ'ÿ()*ÿ'ÿ0*
                                   +,--./ÿ1/2ÿ:ÿ8ÿÿÿ$ÿ *ÿ:5ÿ)$ÿ$")
                                   ÿ ÿÿ4)ÿ5ÿ48ÿ2&ÿ87ÿÿ:ÿ) *ÿ7
                                      ÿ8ÿ
                                   #ÿ'ÿ()*ÿ'ÿ0*
                                   ;<2=>,ÿ?,--2=ÿ@2-/<2AB/ÿ))ÿ$ *"ÿ*45))ÿ7ÿ
                                     4ÿ8 ÿÿ7ÿ$ÿÿ7ÿÿÿ46))
                                   #ÿ'ÿ()*ÿ'ÿ0*
                                   +,--./ÿ1/2ÿ3 ÿ:5$ÿ77ÿÿ7ÿ))ÿ4ÿÿ*7ÿÿ7
                                   ÿÿÿ:5$ÿ6ÿ77ÿÿ4ÿ *ÿ8ÿÿ$*
                                   $ÿ!ÿÿÿ4 )*ÿ"7ÿ68ÿ
                                   #ÿ'ÿ()*ÿ'ÿ0*
                                    ÿ ÿÿ)*
                             @.BBCÿD/=>/-ÿ?AEE/CÿFÿ ÿ4ÿ)*ÿÿ4 *ÿ ÿG
                             1.H/ÿ'ÿ()*ÿ'ÿ0*                                       5
                                   +,--./ÿ1/2ÿIÿ:ÿ))ÿ "ÿ"4ÿÿÿ$4ÿJ 5ÿ ÿ:
                                   88ÿ4ÿÿÿ*ÿJ*ÿ ÿ "ÿ 
                                   #ÿ'ÿ()*ÿ'ÿ0*
                                    ÿ ÿÿ)*
                             K,=>-,ÿ+-,-Cÿ@.LH/M.NOÿP 4!4)99
                             1.H/ÿ'ÿ()*ÿ'ÿ0*                5
                             1,A-./ÿ@,E2NN/ÿ ÿ" 4!4)99
                             1.H/ÿ'ÿ()*ÿ'ÿ0*            5
                             +,--./ÿ1/2ÿ3 ÿ5ÿQ4ÿÿ" 4*9ÿF5ÿÿ*ÿ))ÿ7ÿ
                             Iÿ6ÿRÿ489
                             #ÿ'ÿ()*ÿ'ÿ0*                                               5
                                    1.=>B,CÿKS.N<ÿ:ÿ$4ÿ$ÿÿ9
                                    1.H/ÿ'ÿ()*ÿ'ÿ0*                5
                                    +,--./ÿ1/2ÿT")4)*9
                                    #ÿ'ÿ()*ÿ'ÿ0*
                                    ÿ ÿÿ)*
                             1,A-./ÿ@,E2NN/ÿ ÿÿ ÿ!4))ÿ7 GG
                             1.H/ÿ'ÿ()*ÿ'ÿ0*                       5
                                   +,--./ÿ1/2ÿFÿ$ *ÿ7ÿÿ))ÿ"77ÿ"4ÿÿ$4
                                   #ÿ'ÿ()*ÿ'ÿ0*                               5
                                    ÿ ÿÿ)*
                             K,SÿU,V,N,ÿ ÿ" 4!4)9
                             #ÿ'ÿ()*ÿ'ÿ0*
                             ÿ ÿÿ$$




11 !"#$1 ""115458008%80%%335&0                                                   212
EVIDENCE OF OWNERSHIP
        Red Fox
                                                                                                                                                                                       151        X
      @ll!iJ https://www.facebook.com/photo.php?fbid=10153534203803143&set=basw.Abqg9v2_7LHGnMuVUHOsNQWMZoCfhKJtMzVOB4sa3S7fsF2lkbBWUo4xqJ P .., i CI W * @                                           ··
  Carrie Leo - Facebook Search   X     Conservation Projects - Sotuh A. .
File Edit View Favorites Tools Help
                                                                                                                                                                                                      »
Apple        G Google   -! Amazon.com E I T V Listings - Find Local TV ...    A    Guide To Rabbit Waterin ...   Make a Sanitary Kennel Se ...    Union Tools® - Home [HJ Favorites

                                                                                                                                       Carrie Leo                                             V

                                                                                                                                       January 11, 2016 · i ..,.


                                                                                                                          "Wild Fire" <---- This is the name of Houdini's
                                                                                                                                                 color pattern. (text added 3.28.19)


                                                                                                                          [     Tag Photo        9 Add Location         - Edit



                                                                                                                          ,. . Like          Comment


                                                                                                                          0 You, Jeana Elleman, Heidi Kester and 17 others
                                                                                                                          View 11 more comments
                                                                                                                                    Anda Ciurezu Gorgeous!
                                                                                                                                    Unlike · Reply ·   0 1 · January 13, 2016 at 5:36pm
                                                                                                                                    Missy Pender Bulley So are u a fox breeder now?
                                                                                                                                    I'm confused , I thought u had a sanctuary ?
                                                                                                                                    Like · Reply · January 13, 2016 at 9: 11 pm

                                                                                                                                    Carrie Leo Yes and I now have both
                                                                                                                                    Like · Reply · January 13, 2016 at 9: 13pm
                                                                                                                                          Missy Pender Bulley Ok , saw this and
                                                                                                                                          wondered, lol.


                                                                                                                                      Write a comment...




 II      0 A \ k mP arwth1m1                                      JJ         [0J                CJ      tJ;;             EJ                        I       ,mt
                                                                                                                                                           9       A   O
                                                                                                                                                                                   11:34PM
                                                                                                                                                                           c:J,)) 211812017   8
Houdini
Winter, 2016
HOUDINI - POSTED ON 7.19.17
Photo taken in April, 2017
< End of Section with Evidence of Ownership >
My Last Four USDA Licenses
        USDA                                                    Expiration Date: 08-25-2021


                             United States Department of Agriculture

         Marketing and                This is to certify that
         Regulatory                   CARRIE LEO
         Programs

                                      is a licensed Class C - Exhibitor
         Animal and                   under the
         Plant Health
         Inspection                   Animal Welfare Act
         Service
                                      (7 U.S.C. 2131 et seq.)

         Animal Care                  Certificate No. 21-C-0435
                                      Customer No. 329277




                                             ~~G.~
                                      Deputy Administrator




APHIS FORM 7007 (JUL 2019)
                                                              EXPIRATION DATE: AUGUST   25, 2020




United States   This is to certify that       CARRIE LEO
Department of
Agriculture
Marketing and   is a licensed
Regulatory      under the
Programs

Animal and      Animal Wei
Plant Health
Inspection      (7 U.S.C. 2131 et seq.)
Service
                Certificate No.


                Customer No.




                            Previous editions are obsolete.
   ANIMAL WELFARE INSPECTION REPORT
of my facility showing all of the animals as live inventory on second
page of USDA AWA Inspection Report dated April 21, 2016. This
    was the last inventory of my facility recorded by the USDA.
                                      012345ÿ738349ÿ4 83 413ÿÿ234 93 4 678799
                                     128ÿ815ÿ813ÿ483ÿ194321ÿ7424 194321ÿ8347:;<=>;:?
                                           !ÿ#$!%&
93ÿ' 43ÿ'                7234 7234ÿ'8 4                                       194321
678799       7:;@;AB6C         AA:       @<>>DEÿGEH                                 7:;<=>;:?


()*+,    -./0+,/1/.ÿ3450                              ()55)+ÿ3450
AAAAA?   IJKLMNOJPÿRJSTJUJVUV                         WD>XDYD<ÿH=HZZ[\
AAAAA7   ]SL^OJ_`UÿK`SPV^ab                           YH>cdÿ<\E>D@<Yÿ=H>@[=DYE
AAAAA:   efP^SJgÿVhSJiVLVaP^SVMJP                     @<=Eÿ=H>@[=DYE
AAAAA:   jVSb`^Vÿb`UVg                                X>H[YkdHXÿlÿmHHk@d[@n
AAAAA7   jVS^LPÿNLUUVU^J                              oDZdE>
AAAAA7   piJaSaPÿiVS`MJULUPJP                         E<ZcE>YÿX>EqÿZr[D>>EG
AAAAA:   sVbJVPÿPLULg                                 Zd<kHmÿ@dD=\[Yn
AAAAA:   sVgJKLVÿ^VgaP                                <\E>D@<Yÿt<kXE>
AAAAA:   uaMNLPÿMVT`NaP                               <>@cD@ÿoHv
AAAA:7   uaMNLPÿRaMNLP                                >EkÿoHvÿwDY@G[kEZÿZDGWE>ÿoHvÿxÿ@>HZZÿoHvy
zzzz{| }),4~
     1 0.   I submitted a request to Oklahoma State for the proper authorization and import permits for
            Ms. Leo's animals.

    11.     I received consent from the Defendant, Jeffrey A. Lowe, to bring the animals into the Park
            and exhibit them.

     1 2.   I raised funds for the transport of the Plaintiffs animals which was $ 1 60 0 .0 0 . Ms. Leo
            provided me with a promissory note (si g n ed by her) ofrepayment of the amount needed to
            transport her animals as she was maintaining title over them.

    13.     On April 1 9 , 2 0 1 7, I contracted with M&J Exotic Transport from Memphis, TN to pick up
            the animals from Ms. Leo's facility in New York on Walworth Road, Walworth (township
            of Macedon 145 0 2 ) and bring them to the Greater Wynnewood Exotic Animal Park.

    1 4.    [ verified with Ms. Leo that the animals remained under her ownership in a facebook
            message dated April 1 9 , 2 0 17 - the day of the transfer of the animals.

    1 5.    The species of animals transported from Ms. Leo's Facility in Walworth, NY to the Park in
            Oklahoma were as follows: 1 female black-backed jackal, one pair of Virginia Opossum (1
            male, 1 female), 1 male red fox, 1 female Arctic fox, 1 male African Crested Porcupine and
            1 male fisher cat or "fisher".


    1 6.    The animals successfully arrived to the Park on April   20, 2017     and were housed inside the
            Park.

    17.     Ms. Leo consistently kept in touch with me for updates about the welfare of her animals
            and her plans on moving down to Oklahoma from New York State.

    18.     The agreement or contract to which I am attesting in this Affi


       DATE:    - -        ;- _      , 2 0 19



I am the attorney retained to represent Joseph A. Maldonado-Passage in a separate case unrelated to the
one noted in the caption of this Affidavit. I attest to the authentication of my client's signature below.


Witnessed by:                                                  Dated:   ------              , 2 0 19




                      Printed Name of Attorney Signing Above



                                                                                                   RECEIVED
                                                                                                       JUN 1 0 2019
                                  Affidavit, Witness-Joseph A. Maldonado-Passage               P age   I 1/3


                                                   02/09/2017 6:31PM

Carrie
Joe, do you have a way of taking my animals temporarily?
                                                   02/09/2017 7:42PM




Carrie
4 foxe s, 1 jackal, 1 badger, 2 fishers, 2 African porcupines, opossums, woodchuck, an d squirrels.
The last few I can probably take wi th me wherever I am going. Unless I could work for u at your zoo
if u have some place for me to stay.
Carrie
My parents are allowing the town to force me to keep all of my animals within a 400 sq ft
My attorney betrayed me ... he keeps threatening my parents (he 's their atty too) with huge fines
even though our side has never been heard and the two charges they have aren 't even true.
They are allowing themselves to be pressured into signing the agreement that none of us can use
any more than a 409 sq ft area.
To me, that's so illegal and unethical
                                                   02 / 09 / 201711 :32PM
        .-.,,_.   ·-
    ·Ni;:1~;,,~ ·..
~
    ~             't
Move here
Carrie
Yeah that's what I would end up doing but need way to provide for my animals and earn money
                                                   02/ 10/ 2017 10:15AM
        -'>s:. --

~
     .:<Sl', \
     l!J f'/:.1:·.
     \:.\.,/ , I
    .... i
I will pay you to work and the zoo will pay to care for the animals in order to put t hem on exhibit
        .,.,,---
     ~~-,\
~~ /~
Try to find a photo of you send one please
Carrie
a photo of what?
         .-"'.- •·--
..,.,...d,~-
r''~~
    ,.
You so I know who im talking to
Your animals are awesome

I       Ca rri e       I Thanks
                                                                            I have rea d t h
                                                                            it as Face boo
             RECEIVED
                   JUN 10 2019
                                            Affidavit, Witness-Joseph A. Maldonado-Passage                  Page I 2/3


   JW-,
   llfJ ~'.'
            ·,-
 ~i~~        ,
  -t
 I would have to get intry permits for the native animals
 Carrie


 ;_r. . . .


>•
      r. -~ :.:i
 '.'- ·.~· ~ ~
                               ~c- ~.
 Ok ... I'd like to maintain ownership of them
                           ~ Lfib~·
                       . . r : -:; l
                           '     .;/
                                        V        ~
                                                                   . ..
                                                         C3 ...~·: i\■
                                                                   y-y
                                                                   y
                                                                             IM S;;
                                                                                 - - . -►
                                                                        -~-.:;Jr -:~•
                                                                                         ::, __




.             ~~:_ ~
              Iii.'.
                    -r-;,·
                   <t.,';J
                                                                    z.~ :... ' !!
                                                                          i(:) __ 0\
                                                                       -~ ·
~-~l
 \,-q '~                                                             ·-··CJ
                                                                    ,,,J~         .
 I ~.,., ...~. (.•~
               ~-a              ~
                                ·n:                            u    m ·~
                                                                       ....
                  -:::.'
                   ;:n., ;. u "'
                              .. ,,                            ~   .      .,>-   --
                                                                                             -1



   0              '2:~ ~ !.~~                         ~--;--       ,·     --           -;; '
                                                                                             ~




 You invited Joseph A Maldonado-Passage to Messenger.
 Sending messages is fas t and more fun on Messen ger. Get a lir.k sent to your phone to install the app.

J11~.---
  ~          'J

 You will i just put them on my permit
 Carrie
 Ok I would need a written agreement to refl ect that
                                                                        02/10/2017 11:46AM

 Carrie
 Here I am ...




 Hate that picture of me ...
                                                 ••
But at least you have one now
WhAt would I be doi ng at your zoo?
 .·, _. -
J  ;6W, '
    x.._,,
  iiiiiw '
we pretty much all do everything, animal care, diets, build, tours, etc
 Carrie
Awesome it's exciting to think about working at a zoo
Would you like to have a resume or some background on me? I'm an open book at least to you and
a few others
I don't trust too many people



RECEIVED
JUN 10 2019
                           Affidavit, Witness-Joseph A. Maldonado-Passage                    Pag e    I 3/3

    'W --
~-~,&;i:,•·
     ,._ ,t
no thats ok, but when you make up your mind I will need at least a week or so to file for permits
Carrie
Why are you so trusting?
~-·~· ·-
~!'~•. ··
r:J :·
 ..;.. 1

I built this place to give people a second chance in life, that is what my brother did for everyone
before he got killed.
Carrie
Wow! You are too good to be true ... thank God you are
Would my animals be able to be housed close together so I can keep my "zoo" together?
1/w  -··
~~ (:•'·
 ~       't
we can do the best we can, but this place is huge and heated building animals are in other areas
than others
Carrie
Ok which ones are those?
Carrie
I think I want to make this move Joe. I've been dreaming of getting out of the situation I've been in
for years and I think I would be foolish not to leave when I have a job and place for rhy animals.
Let's do it!
With you putting the animals on your license, does NY have to know anything about them?
I'm afraid they are going to try and take the animals before I can leave the state
    ·:w. .'"
~
    ~,,::··.
 ~!!

no just dissapear
I need a list so I know what I have to file for
, .,,., ..
,,-;~%';:·
 ~ ~
just know I am 100% business, I run 110 mile an hour around here to keep this place a float
                                                  02/10/2017 2:23PM

Carrie
110 mile an hour?
                                                  02/10/2017 4:25PM

l~*:-:·
.~ ·-,
running a zoo this large, yes I run 110 miles an hour
                                                  02/10/2017 6:35PM




RECEIVED
     JUN 10 2019
                                                                                      nado-Passage
                                                     Leo v Lovv2
                               Affiaavit, Witness-Josepn A. Maldonado-Passage                                               Pa g e I 4/3


Carrie
ok so it's fast paced I understand




  March 8, 2019

  The ahmc sociJl rnediJ message" \\ere relrie\cd li-urn f:1,_·c I3,,u1, ;uH.i \\s:1-.: nY i"s:th1cti.:d or altcr-..:d in
  any way other than the 1-ernmal of the b1ue hackground and changing the color ,,!'the text font from
  \\hite to hlack. Thi altcrntion \\as done in order tn pnnidc i0 ctlcr qu iity :,,.!i:,ing d!.thc document in
  black and\\ hitc and grayscale.



                                                   Sworn to me before
                                                                                          AlMEE K PHILLIPS
                                                                                           tlo!ary Pub C • Stale of New Yolk
                                                          th
                                                   This 8 day of March 2019                        No 01PH6233122
                                                                                               Qualr11eu �
                                                                                                         i Wa'{T'le Count1 1
         Carrie M. Leo, Plaintiff                                                      '!If Corr.rrnss;o Exp1eS December 2 7. 3l18
         Leo v Lowe

                                                               Public Notarv




                                                                                                                                           i




                                                                                    ad the text on this page and can authenticate

RECEIVED
JUN 10 2019
